Citation Nr: 9932639	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  95-21 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of residuals of a left lower 
extremity fracture incurred in a pedestrian-motor vehicle 
accident resulting from psychiatric treatment rendered by the 
VA on July 28, 1990.


REPRESENTATION

Veteran represented by:	Her brother (Agent/Guardian)


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The veteran had active service from November 1962 to March 
1966.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September originally 1991 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO), which denied, in pertinent part, entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability consisting of residuals of a left lower extremity 
fracture resulting from treatment rendered by the VA in July 
1990.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court of Veterans 
Appeals) invalidated 38 C.F.R. § 3.358(c)(3), a section of 
the regulation implementing 38 U.S.C.A. § 1151 (formerly 
§ 351), on the grounds that that section of the regulation, 
which included an element of fault, did not properly 
implement the statute.  The decision was affirmed by the 
United States Court of Appeals for the Federal Circuit (Court 
of Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), and subsequently appealed to the United States Supreme 
Court (Supreme Court).  

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals.  Brown v. Gardner, 513 U.S. 
115 (1994).  Thereafter, the Secretary of the VA sought an 
opinion from the Attorney General of the United States 
(Attorney General) as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  On 
January 20, 1995, the Secretary received an opinion from the 
Department of Justice's Office of Legal Counsel.  On January 
26, 1995, the Chairman of the Board announced the lifting of 
the Board's stay on the adjudication of cases affected by 
Gardner involving claims for benefits under 38 U.S.C.A. 
§ 1151.  In a June 1995 rating decision, the RO confirmed its 
denial of the § 1151 benefits claim.  In September 1996 and 
March 1998, the Board remanded the case to the RO for 
additional evidentiary development.  


FINDINGS OF FACT

1.  The RO has obtained all pertinent and relevant evidence 
needed for adjudication of the instant claim.

2.  The veteran had long-standing nonservice-connected 
schizophrenia requiring multiple hospitalizations and 
antipsychotic medications, including Haldol.  On July 28, 
1990, accompanied by her brother (guardian/agent), she sought 
treatment at a VA medical center emergency room for auditory 
hallucinations.

3.  She reportedly had discontinued taking any medications; 
her behavior had deteriorated the past week as indicated by 
her standing in the road and disappearing for periods of 
time; clinically, she had a bizarre affect with auditory 
hallucinations; and schizophrenia with acute deterioration 
was diagnosed.  On psychiatric consultation she reported 
having recently experienced increased insomnia and auditory 
hallucinations; she stated that she no longer wanted to live 
with her brother and wished to leave the state; auditory 
hallucinations were clinically reported; orientation, 
insight, and judgment appeared intact; there were no 
suicidal/homicidal ideations or delusions.  She was released 
later that day.

4.  Traffic investigatory records reveal that on or about 
10:00 p.m., July 28, 1990, the veteran, while walking on a 
dark, two-lane Florida state roadway 10 miles south of town, 
attempted to cross at a non-intersection and was struck by a 
motor vehicle traveling in the same direction, sustaining a 
left lower extremity fracture.  The accident was attributed 
to the veteran's failure to yield right-of-way, not the 
driver's actions.  A suicide attempt was not mentioned 
therein.  

5.  In an August 1990, the veteran's brother alleged that 
after the veteran returned with him to his home after release 
from the VA emergency room the morning of July 28, 1990, the 
veteran continued having auditory hallucinations and 
exhibited strange behavior; and after returning from a walk, 
she went for another walk at 6:30 p.m. and was struck by a 
motor vehicle on a very dark state road at 10:00 p.m. that 
night, 11 miles away from her brother's residence.  

6.  In a February 1997 written medical opinion, a VA 
psychiatrist concluded that although the July 28, 1990 VA 
medical care was not improper or inadequate, it was less than 
optimal since (a) hospitalization could have been offered her 
based on the reported increased auditory hallucinations; (b) 
additional information concerning veteran's psychiatric 
history could have been obtained from out-of-state VA medical 
facilities; and (c) in addition to the Benadryl, an 
antihistamine with sedative properties, which was prescribed 
only for her insomnia, antipsychotic medications could also 
have been prescribed to treat the psychotic symptomatology.  

7.  That VA psychiatrist additionally opined that although 
the July 28, 1990 VA medical treatment was suboptimal, there 
was no evidence that such medical care ultimately caused the 
veteran's pedestrian-motor vehicle accident, particularly 
since there was no "evidence or documentation" that the 
accident was caused by a suicide attempt and it would be 
resorting to conjecture to assume what her state of mind at 
the time was.  He further opined that the accident in 
question could not have been predicted and was unlikely due 
to any lack of VA treatment; and that the veteran did not 
meet the criteria for involuntary commitment at the time of 
said VA treatment.  

8.  It has not been shown, by competent evidence, that 
additional disability consisting of residuals of a left lower 
extremity fracture incurred in a pedestrian-motor vehicle 
accident resulted from psychiatric treatment/omission of 
treatment by the VA on July 28, 1990.  



CONCLUSION OF LAW

The criteria for an award of benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability consisting of residuals of a 
left lower extremity fracture incurred in a pedestrian-motor 
vehicle accident on July 28, 1990 have not been met.  38 
U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. § 3.358(a)-
(c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it should be pointed out that since the 
veteran's § 1151 benefits claim was filed prior to October 1, 
1997, the amendments to 38 U.S.C.A. § 1151 implemented by 
section 422(a) of Pub. L. No. 104-204, the Department of 
Veterans Affairs and Housing and Urban Development, and 
Independent Agencies Appropriations Act, 1997, 110 Stat. 
2874, 2926 (1996) are inapplicable.  See VA O.G.C. Prec. Op. 
No. 40-97 (Dec. 31, 1997).  

The threshold question to be answered is whether a well-
grounded claim has been presented by or on the veteran's 
behalf with respect to the issue of entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
consisting of residuals of a left lower extremity fracture 
resulting from treatment rendered by the VA in July 1990.  
The Board concludes, for the purposes of this decision, that 
the claim is well grounded.  The appellant's evidentiary 
assertions have been presumed credible for this 
determination.  All indicated development has been 
accomplished, and there are no records indicated to be 
available which should be obtained prior to entry of a 
decision on this matter.

It should be pointed out that the veteran and her brother 
(guardian/agent) have been informed by the RO at various 
stages of the proceedings that the claim was denied, in part, 
because it had not been shown, by competent evidence, that 
any additional disability resulted from the July 1990 VA 
treatment in question.  See, in particular, June 1995 and 
April 1997 Supplemental Statements of the Case.  It is 
therefore apparent that they were knowledgeable regarding the 
necessity of competent evidence to support this § 1151 
benefits claim.  Thus, it is concluded that the veteran and 
her brother (guardian/agent) had notice of the type of 
information needed to support said claim.  See Epps.  See 
also Robinette v. Brown, 8 Vet. App. 69 (1995).  It does not 
appear that the veteran and her brother (guardian/agent) have 
informed the VA of the existence of any specific known and 
existing competent evidence that would render this § 1151 
benefits claim well grounded.  It should be added that 
pursuant to the Board's remands, additional evidence has been 
sought and obtained with her brother's assistance; and that 
in a recent September 1999 written statement, he indicated 
that "I don't have anything else to add" and wanted the 
case to proceed to final appellate review.  

It should be pointed out that the RO's rating decisions 
denied appellant's § 1151 claim essentially on the basis that 
it had not been shown, by competent evidence, that any 
additional disability consisting of residuals of a left lower 
extremity fracture incurred in a pedestrian-motor vehicle 
accident on July 28, 1990 resulted from VA treatment.  These 
rating decisions were not based upon a fault, negligence, or 
accident requirement set forth in 38 C.F.R. § 3.358(c)(3), a 
section of the regulation implementing 38 U.S.C.A. § 1151 
which the Court of Veterans Appeals in Gardner invalidated on 
the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  The provisions of 38 C.F.R. § 3.358, excluding that 
section (c)(3), remained valid.  

After the Supreme Court issued its decision in Gardner, a 
January 20, 1995, memorandum opinion from the Office of the 
Attorney General advised that as to required "causal 
connection," the Supreme Court had addressed three potential 
exclusions from coverage under 38 U.S.C.A. § 1151.  The 
opinion explained that:  

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself:  if the 
intended connection is limited to 
"proximate causation"...then "remote 
consequences" of treatment may be 
excluded,...and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....[T]he third 
exclusion..., unlike the first two, does 
not turn on the absence of a causal link 
between VA treatment and the injury in 
question.  Rather, it seems to be 
premised on some theory of consent...What 
the Court...appears to have in mind...is 
not a naturally termed..."risk" at all, 
but rather the certainty or near-
certainty that an intended consequence of 
consensual conduct will materialize.

Subsequently, VA promulgated an amended rule § 3.358(c).  The 
provisions of 38 C.F.R. § 3.358(c), as amended, state, in 
pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

This amended rule deletes the fault or accident requirement 
in section (c)(3), but does not alter the requirement in 
sections (c)(1) and (2) that additional disability is 
"proximately due" to VA action.  As the Board will explain, 
the competent evidence of record does not reflect that the 
veteran has additional disability consisting of residuals of 
a left lower extremity fracture incurred in a pedestrian-
motor vehicle accident resulting from VA action or inaction.  
Therefore, sections (c)(1) and (2), not (c)(3), are 
controlling with respect to the facts of this appellate 
issue.

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.  

The provisions of amended 38 C.F.R. § 3.358 (1996-1999), the 
regulation implementing that statute, provide, in pertinent 
part:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  
(2) Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the...hospitalization, 
etc., was authorized.  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

The veteran's brother (guardian/agent) essentially contends 
that on July 28, 1990, the veteran was improperly treated at 
a VA medical facility for actively psychotic symptomatology.  
The veteran's brother asserts that due to this alleged lack 
of proper psychiatric medical care, the actively psychotic 
veteran was allowed to leave the VA medical facility that 
same day to return to his residence; that he was unable to 
control the actively psychotic veteran later that day; and 
that that night, the veteran disappeared and attempted 
suicide by walking in front of an automobile, which struck 
her, causing a left lower extremity fracture.  Lay statements 
are not competent evidence with respect to medical causation; 
and the veteran's brother is not qualified to offer medical 
opinion or diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In other words, the veteran's brother is 
not competent to offer an opinion as to whether the veteran 
was psychotic or suicidal on the night of July 28, 1990; or 
that this, or VA treatment, was the cause of her pedestrian-
motor vehicle accident, since this requires medical 
expertise.  

The evidentiary record reveals that on July 28, 1990, the 
veteran was treated in the emergency room at a VA medical 
facility for complaints of auditory hallucinations.  The 
clinical records noted that (1) she had a long history of 
auditory hallucinations and multiple hospitalizations, (2) 
she had not recently been taking her medication, (3) her 
behavior had deteriorated during the past week, with specific 
examples listed of her standing in the road and disappearing 
for periods of time, (4) she had a bizarre affect clinically, 
and schizophrenia with acute deterioration was diagnosed, and 
(5) she was discharged from the VA medical facility 
approximately two hours later, after having been evaluated by 
a psychiatrist.  

That psychiatrist's clinical report noted that the veteran 
stated that (1) she had recently experienced trouble sleeping 
and auditory hallucinations, (2) she had taken Benadryl for 
the sleep problem, and (3) she had not been taking her 
prescribed Haldol in months.  Clinically, she had thought 
blocking and complaints of auditory hallucinations involving 
religious themes.  Significantly, her orientation, insight, 
and judgment appeared intact; and there were no 
suicidal/homicidal ideations or delusions.  The psychiatrist 
diagnosed schizophrenia by history; opined that the veteran 
did not require psychiatric hospitalization; prescribed 
Benadryl for the insomnia; and recommended that the veteran 
should be evaluated by social services in a couple of days 
for the purpose of finding temporary housing, since she 
indicated that she did not want to stay with her brother and 
desired to leave that State.  The veteran agreed to stay with 
her brother until July 31st.  

Pursuant to the Board's September 1996 remand, a VA 
psychiatrist rendered a February 1997 medical opinion 
regarding whether the July 28, 1990 VA medical treatment was 
proper, and if not, whether it ultimately caused the 
veteran's pedestrian-motor vehicle accident.  In that 
February 1997 written medical opinion, the VA psychiatrist, 
upon review of the veteran's medical records, concluded that 
although the VA medical care provided July 28, 1990 was not 
improper or inadequate, it was less than optimal since (a) 
hospitalization could have been offered her based on the 
reported increased auditory hallucinations; (b) additional 
information concerning veteran's psychiatric history could 
have been obtained from out-of-state VA medical facilities; 
and (c) in addition to the Benadryl, an antihistamine with 
sedative properties, which was prescribed only for her 
insomnia, antipsychotic medications could also have been 
prescribed to treat the psychotic symptomatology.  

However, regardless of whether the VA medical care rendered 
July 28, 1990, was less than optimal, the more difficult 
legal issue is whether that July 28, 1990 VA suboptimal 
medical care was actually the proximate cause of the 
pedestrian-motor vehicle accident with resultant left lower 
extremity fracture.  It is reiterated that the January 20, 
1995, memorandum opinion from the Office of the Attorney 
General advised that as to required "causal connection", 
the Supreme Court had addressed three potential exclusions 
from coverage under 38 U.S.C.A. § 1151.  The opinion 
explained, in pertinent part, that "[e]xclusion...would flow 
from the absence of the causal connection itself:  if the 
intended connection is limited to [']proximate 
causation[']...then [']remote consequences['] of treatment 
may be excluded,...because VA action [']is not the cause of 
the disability in these situations,[']...."  

VA O.G.C. Prec. Op. No. 7-97 (Jan. 29, 1997) held that:

Compensation under 38 U.S.C.A. § 1151 for 
injuries suffered "as the result 
of...hospitalization" is not limited to 
injuries resulting from the provision of 
hospital care and treatment, but may 
encompass injuries resulting from risks 
created by any circumstances or incidents 
of hospitalization....  In individual 
cases, the question whether an injury 
resulted from hospitalization is 
essentially an issue of fact to be 
determined by the factfinder upon 
consideration of all pertinent 
circumstances.

The VA psychiatrist's February 1997 medical opinion stated, 
in essence, that, although the July 28, 1990 VA medical 
treatment was suboptimal, there was no evidence that such 
medical care ultimately caused the veteran's pedestrian-motor 
vehicle accident, particularly since there was no "evidence 
or documentation" that the accident was caused by a suicide 
attempt; and it would be resorting to conjecture to assume 
what the veteran's state of mind at the time was.  The 
medical opinion additionally pointed out that the accident in 
question could not have been predicted and was unlikely due 
to any lack of VA treatment; and that the veteran did not 
meet the criteria for involuntary commitment at the time of 
said VA treatment.  The VA psychiatrist's February 1997 
medical opinion as to the question of causation has not been 
rebutted by any competent evidence.  

A significant piece of evidence regarding the causation issue 
is the veteran's brother's August 1990 written statement.  In 
that written statement, the veteran's brother alleged that 
after the veteran returned home after release from the VA 
emergency room the morning of July 28, 1990, the veteran 
continued having auditory hallucinations and exhibited 
strange behavior; went for a walk and returned; and went for 
another walk at 6:30 p.m. and was struck by a motor vehicle 
on a very dark state road at 10:00 p.m. that night, 11 miles 
away from her brother's residence.  

According to traffic investigatory records, on or about 10:00 
p.m., July 28, 1990, the veteran, while walking on a dark, 
two-lane state road 10 miles south of town, attempted to 
cross at a non-intersection and was struck by a motor vehicle 
traveling in the same direction, sustaining a left lower 
extremity fracture.  Significantly, the accident was 
attributed to the veteran's failure to yield right-of-way, 
not the driver's actions (the driver's vision was unobscured; 
the road was dry, straight, and level; and the driver stated 
that she did not observe the veteran in the roadway due to a 
lack of street lights).  Additionally, there is no evidence 
that the driver did not have her headlights on at the time or 
was traveling at an excessive speed.  A possible hypothesis 
as to the cause of the veteran's pedestrian-motor vehicle 
accident might be that she was simply out walking and, in 
attempting to cross a roadway, carelessly failed to yield 
right-of-way to the motor vehicle that struck her.  Another 
hypothesis might be that the veteran's failure to yield 
right-of-way under the circumstances was due to a highly 
inappropriate act not inconsistent with irrational behavior.  
A significant piece of evidence is an August 6, 1990 VA 
operative report, several days after that accident, which 
noted by history that the previous week, the veteran had 
walked in front of an automobile and was struck by it.  
However, a suicide attempt was not mentioned in any of the 
traffic investigatory records.  In attempting to reconstruct 
the circumstances of the veteran's pedestrian-motor vehicle 
accident, the actual traffic investigatory records prepared 
immediately after that accident seem more reliable than a 
medical history recorded approximately a week after that 
incident as to whether the accident was due to a suicide 
attempt or other reasons.  In any event, the veteran was not 
clinically reported to be suicidal at the time of the July 
28, 1990 VA treatment; and that VA treatment has not been 
shown by any competent evidence to have caused suicidal 
ideation or increased psychiatric manifestations.  

However, even assuming that the July 28, 1990 VA medical 
treatment was suboptimal, in part, due to VA's failure to 
hospitalize the veteran at that time based on her increased 
auditory hallucinations and/or prescribe her antipsychotic 
medications for the psychotic symptomatology, it would be 
mere speculation to assume that but for that suboptimal VA 
medical care, the veteran would not have left her brother's 
residence that night and walked in front of an automobile, 
which struck her, causing a left lower extremity fracture.  

Accordingly, the claim for benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability consisting of residuals of a 
left lower extremity fracture incurred in a pedestrian-motor 
vehicle accident on July 28, 1990 is denied, since there is 
no medical or other competent evidence indicating that 
residuals of a left lower extremity fracture incurred by the 
veteran in a pedestrian-motor vehicle accident on July 28, 
1990 were the result of VA treatment/omission of treatment.  
38 U.S.C.A. §§ 1151, 5107(a); 38 C.F.R. § 3.358(a)-(c); VA 
O.G.C. Prec. Op. No. 7-97 (Jan. 29, 1997).  


ORDER

The claim for benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of residuals of a left lower 
extremity fracture incurred in a pedestrian-motor vehicle 
accident on July 28, 1990 is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

